 In the Matter of PHELPSDODGECOPPERPRODUCTSCORP.,and-INTER-NATIONAL UNION OF MINE,MILL& SMELTER WORKERS,'iC. I. O.Case No. R-4767.-Decided February 3, 1943Jurisdiction:copper products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition on ground that iequest was prematuresince plant involved was in' the process of expansion ; immediate election di-rected notwithstanding contemplated increase in personnel, in view of presentemployment of over 50 percent of the anticipated employees ; elecon necessaryUnit Appropriate for Collective Bargaining:hourly rated production aiid main-tenance employees at one of Company's plants, with specified inclusions andexclusions; stipulation as to.Mr. Wylie Brown-aridDebevoiseStevenson, PlimptoncCPage, byCharles F. Baileyand'LewisMoore,of New York City; for theCompany.'Mr. Nathan Witt, Mr. Harold I. Cammer,andMr. Sidiiey N. Gitel-man,of New York City, for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of ''line, Mill &-Smelter Workers, Local 700, C. I. 0., herein called the Union,'alleg-ing that a question affecting commerce had arisen concerning the repre-sentation of employees at the Los Angeles, California, plant operatedby Phelps Dodge Copper Products Corporation, New', York City,,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jack Davis,Trial Examiner.Said hearing was held at New York ,City on De-cember 22, 23, and 29, 1942, and on January 8, and 11, 1943. TheCompany and the Union, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses,1At the hearing,the Trial Examiner reserved ruling on the motion of the Union toamend the petition by omitting the words"Local 700"appearing therein.The motionis hereby granted.47 N. L.R. B., No. 35._310 PHELPS "DODGE COPPER' PRODUCTS CORP.311and to introduce evidence bearing on the issues.2The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPhelps Dodge Copper Products Corporation is a Delaware corpora-tion having its principal office in New York City. It is engaged ata plant located in Los Angeles, California, in the manufacture andsale of all types of copper rods, wires, cables, and similar articles.The Los Angeles plant involved in this proceeding was constructedby the Company with the funds of and is owned by Defense PlantCorporation and is operated by the Company for the United StatesNavy.This-plant has been in operation since July 15, 1942, and hasthus far and will normally purchase raw materials, consisting of cop-per, zinc, nickel, aluminum, and tin, valued in excess of $100,000annually, of which over 80 percent-has been and will be purchasedand shipped to the plant from points outside the State of California.The Company has to date and will normally manufacture annuallyfinished products valued in excess of $100,000, over 75 percent of whichhas been and will continue to be transported from the plant to pointsoutside the State of California.The Company does not contest thejurisdiction of the Board in this proceeding.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to recognize it as the bar-gaining representative of employees in an alleged appropriate bargain-ing unit.The Company refused to grant such recognition becauseit contends that the request was premature since its Los Angeles plantIs in the process of development and expansion.2International Association of Machinists, Los Angeles Lodge No 311', was notified ofthe hearing but advised the Regional Office that it did not desire to participate in thisproceeding, 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDA report by the Trial Examiner and a stipulation of the parties,made at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the' stipulation of the parties, that allhourly rated production and maintenance employees, including millor production clerks and inspectors, but excluding foremen, assistantforemen, supervisory employees, employees having the right to recom-mend or the authority to hire or discharge, technical and engineeringemployees, timekeepers, watchmen, guards, and office and clerical em-ployees other than mill or production clerks, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs previously noted, the Company raises the issue of an expandingunit and contends that the petition filed herein is premature. It ap-pears that the Los Angeles plant of the Company began actual produc-tion on or about July 15, 1942, and employed 560 persons in theappropriate unit as of December 16, 1942.As nearly as could be ap-proximated, the plant expansion program calls for a peak employmentof slightly over 1000 employees in the appropriate unit.This peak isexpected to be reached by June 1943.We are of the opinion that sincethe Company at present employs over 50 percent of the anticipatedpersonnel, the purposes of the Act will be best effectuated by makingcollective bargaining an immediate. possibility for these employees.Accordingly, we shall proceed with an immediate determination ofrepresentatives and we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.3 The report of the Trial Examiner supplemented by the stipulation of theparties showsthat the Union produced 221 membership cards bearing apparentlygenuine signatures ofemployees on the Company's pay roll of December 16, 1942, which containsthe names of560 persons in the appropriate unit.The Company did not submit a pay-roll list, but didproduce the' checks of 560 employees whom it stated were in the unit and on the pay rollof December 16, 1942.Membership cards were dated in and aboutSeptember and Decem-ber 1942. PHELPS DODGE COPPER PRODUCTS CORP.313DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor,'Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDrnEcTthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phelps DodgeCopper Products Corporation, New York City, at the Los Angeles,California, plant operated by it, an election by secret ballot -shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Section 10, of said Rules and Regulations, among the-employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of, thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on,vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by International Union of Mine, Mill& Smelter Workers, C. I. 0., for the purposes of collective bargaining.I